--------------------------------------------------------------------------------

Exhibit 10.65

Omnibus Code Section 409A Compliance Policy


COLUMBUS McKINNON CORPORATION and its Affiliates (the “Company”) hereby adopts
this Code Section 409A Compliance Policy (“Policy”) to be effective January 1,
2009.


WHEREAS the Company has adopted and will in the future adopt various
compensation agreements, policies and plans (“Arrangements”) that are or may
constitute “nonqualified deferred compensation plans” within the meaning of
Internal Revenue Code (“Code”) Section 409A and the Treasury Regulations
promulgated thereunder, and


WHEREAS Code Section 409A and the Treasury Regulations promulgated thereunder
require that all Arrangements be in writing and compliant with Code Section 409A
and the Regulations no later than December 31, 2008, and


WHEREAS the Company intends for this Policy to supplement the terms of each of
its Arrangements, whether or not the Arrangement is otherwise in written form,


NOW, THEREFORE, in accordance with its authority to amend each Arrangement
and/or its authority to impose unilaterally rules governing how it will
administer each arrangement, the Company hereby declares that each Arrangement
in existence on December 31, 2008 shall be deemed amended effective December 31,
2008, and each Arrangement not in existence on December 31, 2008 shall be deemed
amended when such Arrangement comes into existence, as follows:


1. Definitions.
 
1.1  “Affiliate” means any entity that, with the Company, forms part of a
controlled group of corporations or group of trades or businesses under common
control within the meaning of Code Section 414(b) or (c).  Accordingly, an
Affiliate may be any corporation or other entity that is 80 percent or more
owned directly or indirectly by Columbus McKinnon Corporation


1.2  “Arrangement” means any plan, agreement, policy or other arrangement that
provides for the payment of Compensation.  Without limiting the generality of
the foregoing, an Arrangement may include a generally applicable Compensation
plan or policy, an individual employment agreement, a change in control
agreement or an equity compensation plan.


1.3  “Compensation” means “compensation” within the meaning of Code Section
61(a)(1) payable to an Employee who is a United States (“US”) citizen or US
resident alien subject to US income tax with respect to the Compensation.


1.4  “Deferred Compensation” means Compensation that is payable at a time and in
a manner that constitutes a “deferral of compensation” within the meaning of
Regulation §1.409A-1(b)(1) or another section of the Regulations
 
 
 

--------------------------------------------------------------------------------

 


Columbus McKinnon Corporation
Omnibus Code Section 409A Compliance Policy
Page 2




1.5  “Employee” means an employee or former employee of the Company.


1.6  “Company” means Columbus McKinnon Corporation and its Affiliates.


1.7 “Regulation” or “Regulations” means the final Treasury Regulations
promulgated under Code Section 409A as amended.


1.8  “Separation from Service” has the meaning provided at Regulation
§1.409A-1(h).


1.9  “Specified Employee”  means an Employee who is a “specified employee”
within the meaning of Code Section 409A(2)(B)(i) and Regulation § 1.409A-1(i) as
determined by the Company in a uniform manner for all nonqualified deferred
compensation plans maintained by the Company under written rules adopted by the
Company for the identification of Specified Employees as may be in effect and
compliant with Regulation § 1.409A-1(i) on the date of the Employee’s Separation
from Service.  If there are no written rules adopted by the Company for the
identification of Specified Employees in effect and compliant with Regulation
§ 1.409A-1(i) on the date of the Employee’s Separation from Service, then the
default rules of Regulation § 1.409A-1(i) shall apply.  For purposes of
determining “Specified Employees”, the specified employee identification date
shall be March 31 and the specified employee effective date shall be July 1.


1.10  “Substantial Risk of Forfeiture” has the meaning provided at Regulation
§1.409A-1(d).


2. Application of Short-term Deferral Rule.  In the case of an Arrangement that
does not otherwise provide in its governing document when Compensation will be
paid, such Compensation shall be paid as soon as practicable following the lapse
of any Substantial Risk of Forfeiture with respect to such Compensation, within
the meaning of Regulation §1.409A-1(b)(4)(i)(C), and in all events shall be paid
on or before the last day of the “applicable 2-1/2 month period”, within the
meaning of Regulation §1.409A-1(b)(4)(i).  Without limiting the generality of
the foregoing, any bonus or other incentive pay that is payable in a Company
taxable year following the Company taxable year in which it is earned shall be
paid on or before the last day of the “applicable 2-1/2 month period”, within
the meaning of Regulation §1.409A-1(b)(4)(i), unless the Arrangement provides
for payment at another time.
 
3. Application of 6-Month Delay Rule.  In the case of an Arrangement that
provides for payment of Deferred Compensation to a Specified Employee, which
payment is triggered by the Specified Employee’s Separation from Service, unless
the payment is a separate “payment” within the meaning of Regulation
§1.409A-2(b)(2) that is clearly intended to be paid within the short-term
deferral period provided under Regulation §1.409A-1(b)(4), or the payment is
clearly intended to constitute separation pay due to involuntary separation from
service within the meaning of Regulation §1.409A-1(b)(9)(iii), payment of the
Deferred Compensation shall not occur sooner than the day following the date
that is the 6-month anniversary of the date of the Specified Employee’s
Separation from Service (“Delayed Payment Date”).
 
 
 

--------------------------------------------------------------------------------

 


Columbus McKinnon Corporation
Omnibus Code Section 409A Compliance Policy
Page 3




Unless the Arrangement provides otherwise, payment of the Deferred Compensation
shall occur (in the case of a single payment) or commence (in the case of
multiple payments) on or before the 90th day following the Delayed Payment
Date.  If the Arrangement provides for installment or annuity payments
commencing prior to the Delayed Payment Date, all installments or annuity
payments that would have been paid before the Delayed Payment Date but for this
6-month delay rule, shall be paid on or before the 90th day following the
Delayed Payment Date.


Unless otherwise specified by an Arrangement, no interest or other earnings
shall be paid between the Specified Employee’s Separation from Service and the
Delayed Payment Date.


For purposes of this Section 3, a payment is clearly intended to constitute
separation pay due to involuntary separation from service within the meaning of
Regulation §1.409A-1(b)(9)(iii) if the payment will be made solely in the event
of an involuntary separation from service and the amount paid before the Delayed
Payment Date does not exceed the limiting amount described in Regulation
§1.409A-1(b)(9)(iii)(A) and such amount must be paid no later than the last day
of the second calendar year following the calendar year in which the Separation
from Service occurs.


4. Payment Period Overlapping Two Taxable Years.  In the case of an Arrangement
that provides for payment of Deferred Compensation during a period of two or
more days that overlap two taxable years of the Employee or other payee, the
Employee or other payee to whom the amount is payable shall have no right to
determine the taxable year in which payment occurs.
 
5. No Acceleration of Payments.  Any existing provision or subsequent amendment
of any Arrangement that has the effect of accelerating the payment of Deferred
Compensation shall be null and void except insofar as the acceleration is
permitted under Regulation §1.409A-3(j).
 
6. Application of the Toggle Rule under Regulation §1.409A-3(c).  Except as
otherwise provided in the Regulations, each deferral of compensation provision
of an Arrangement that constitutes a separate “plan” under Regulation
§1.409A-1(c)(2) (including any other deferral of compensation provision under
the first Arrangement and/or any other Arrangement that must be aggregated with
the such provision under the first Arrangement as a single “plan” under
Regulation §1.409A-1(c)(2)) may designate only one time and form of payment upon
the occurrence of each payment event within the meaning of Regulation
§1.409A-3(a)(1), (2), (3), (5) and (6).  In the event that any such provision in
violation of the Regulations designates more than one time and form of payment
upon the occurrence of a payment event, the provision shall be deemed to
designate as the time and form of payment for any occurrence of such payment
event, the time and form of payment in effect under the provision for the
earliest possible occurrence of the payment event, and with the fewest payment
triggers, notwithstanding any contrary language in the first or any other
Arrangement.  This Section 6 is intended to comply with Regulation §1.409A-3(c)
while preserving to the extent practicable the terms of the first and any other
Arrangement and shall be so construed.
 
 
 

--------------------------------------------------------------------------------

 


Columbus McKinnon Corporation
Omnibus Code Section 409A Compliance Policy
Page 4




7. Reimbursement of Expenses Incurred During Employment.  The Company’s
reimbursement of an expense incurred by an Employee, if such reimbursement is
includable in the Employee’s gross income, shall occur no later than the last
day of the calendar year following the calendar year in which the expense was
incurred.  The amount of expense eligible for reimbursement with respect to any
calendar year shall not effect the amount of such expense eligible for
reimbursement in any other calendar year unless otherwise permitted under the
Regulations.  An Employee’s eligibility for reimbursement of an expense may not
be exchanged for another benefit.
 
8. Reimbursement of Expenses Incurred After Employment.  The Company shall not
reimburse any expense incurred after employment by an Employee, if such
reimbursement is includable in the Employee’s gross income, unless such
reimbursement is made pursuant to an Arrangement that provides: (1) an
objectively determinable nondiscretionary definition of the expense eligible for
reimbursement, and (2) only for reimbursement of expenses incurred during an
objectively and specifically prescribed period (which may be the lifetime of the
former Employee).  In addition, any such Arrangement shall be deemed to provide
that: (1) the amount of expense eligible for reimbursement with respect to any
calendar year shall not effect the amount of such expense eligible for
reimbursement in any other calendar year unless otherwise permitted under the
Regulations, (2) the reimbursement shall occur no later than the last day of the
calendar year following the calendar year in which the expense was incurred, and
(3) the Employee’s eligibility for reimbursement of the expense may not be
liquidated or exchanged for another benefit.
 
9. Provision of in-kind Benefits After Employment.  The Company shall not
provide any in-kind benefit to an Employee after the individual has ceased to be
employed by the Company unless the in-kind benefit is provided pursuant to an
Arrangement that provides: (1) an objectively determinable nondiscretionary
definition of the in-kind benefit to be provided, and (2) only for the provision
of the in-kind benefit during an objectively and specifically prescribed period
(which may be the lifetime of the  Employee).  In addition, any such Arrangement
shall be deemed to provide that: (1) the amount of the in-kind benefit provided
in any calendar year shall not effect the amount of such in-kind benefit
provided in any other calendar year unless otherwise permitted under the
Regulations, and (2) the Employee’s eligibility for the in-kind benefit may not
be liquidated or exchanged for another benefit.  This Section 9 is limited to
in-kind benefits that are includable in the Employee’s gross income.
 
 
 

--------------------------------------------------------------------------------

 


Columbus McKinnon Corporation
Omnibus Code Section 409A Compliance Policy
Page 5




10. Tax Gross-up Payments.  Any Arrangement that provides for tax gross-up
payments to be paid to or on behalf of an Employee shall be deemed to provide
that payment will be made by the end of the Employee’s taxable year next
following the Employee’s taxable year in which the Employee remits the related
taxes.  For purposes of this section, the term “tax gross-up payment” refers to
a payment to reimburse the Employee in an amount equal to all or a designated
portion of the Federal, state, local, or foreign taxes imposed upon the Employee
as a result of Compensation paid or made available to the Employee by the
Company, including the amount of additional taxes imposed upon the Employee due
to the Company's payment of the initial taxes on such Compensation.  In
addition, any Arrangement that provides a right to the reimbursement of expenses
incurred due to a tax audit or litigation addressing the existence or amount of
a tax liability, whether Federal, state, local, or foreign, shall be deemed to
provide that payment of the reimbursement will be made by the end of the
Employee's taxable year following the Employee's taxable year in which the taxes
that are the subject of the audit or litigation are remitted to the taxing
authority, or where as a result of such audit or litigation no taxes are
remitted, the end of the Employee's taxable year following the Employee's
taxable year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.
 
11. Deferral of Compensation Paid for Final Payroll Period.  Unless an
Arrangement provides otherwise, Compensation payable after the last day of the
Employee's taxable year solely for services performed during the final payroll
period described in Code Section 3401(b) containing the last day of the
Employee's taxable year, where such amount is payable pursuant to the timing
arrangement under which the Company normally compensates Employees for services
performed during a payroll period described in Code Section 3401(b), is treated
as compensation for services performed in the subsequent taxable year in which
the payment is made.  Any amendment of an Arrangement to add a provision
providing for a differing treatment of such compensation may not be effective
for 12 months from the date the amendment is executed and enacted.
 
12. Disputed payments and refusals to pay.  If the Company fails to make a
payment  of Deferred Compensation in whole or in part as of the date specified
under an Arrangement, either intentionally or unintentionally, other than with
the express or implied consent of the Employee, the payment will be treated as
made upon the date specified under the Arrangement if the Employee accepts the
portion (if any) of the payment that the Company is willing to make (unless such
acceptance will result in a relinquishment of the claim to all or part of the
remaining amount), makes prompt and reasonable, good faith efforts to collect
the remaining portion of the payment, and any further payment (including payment
of a lesser amount that satisfies the obligation to make the payment) is made no
later than the end of the first taxable year of the Employee in which the
Company and the Employee enter into a legally binding settlement of such
dispute, the Company concedes that the amount is payable, or the Company is
required to make such payment pursuant to a final and nonappealable judgment or
other binding decision.  For purposes of this Section, efforts to collect the
payment will be presumed not to be prompt, reasonable, good faith efforts,
unless the Employee provides notice to the Company within 90 days of the latest
date upon which the payment could have been timely made in accordance with the
terms of the Arrangement and the Regulations, and unless, if not paid, the
Employee takes further enforcement measures within 180 days after such latest
date.  This Section 12 does not apply indemnification payments which are not
subject to Code Section 409A.
 
 
 

--------------------------------------------------------------------------------

 


Columbus McKinnon Corporation
Omnibus Code Section 409A Compliance Policy
Page 6




13. Compliance with Section 409A.  This Policy is intended avoid the imposition
of  additional taxes and penalties under Section 409A of the Code, whether by
reason of the form or the operation of any Arrangement.  The Policy shall at all
times be interpreted, construed, and administered with respect to Arrangements
so as to avoid insofar as possible the imposition of additional taxes and other
penalties under Section 409A of the Code.  This Policy is adopted with the
intent to cause Arrangements to achieve compliance with Code Section 409A and
the Regulations and shall be construed accordingly.  Any provision in this
Policy that is found to conflict with the Regulations shall be deemed
inoperative




IN WITNESS WHEREOF, this Policy has been executed by a duly authorized officer
of Columbus McKinnon Corporation on the date indicated below the signature.





 
Columbus McKinnon Corporation
             
By:
         
Title:
         
Date:
 



 
 

--------------------------------------------------------------------------------

 


Columbus McKinnon Corporation
Omnibus Code Section 409A Compliance Policy
Page 7




The undersigned employee of Columbus McKinnon Corporation (the “Company”) agrees
that the foregoing Omnibus Code Section 409A Compliance Policy shall be
applicable to any agreements between the Company and the undersigned concerning
the payment of deferred compensation by the Company to the Undersigned.







 
Employee:
         
Signature
         
Print
         
Date

 
 

--------------------------------------------------------------------------------